DETAILED ACTION
This office action is in response to the application filed on 12/07/2021. Claims 1-12 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number KR: 10-2018-0037811 filed on 04/01/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4, 7 and 10 are objected to because of the following informalities:  claims 1, 4, 7 and 10 have multiple sentences ending in a period i.e. “a plurality of divided lower sub-blocks belonging to a higher coding block share the MPM list.” and “when the size of the current block is greater than or equal to the pre-determined threshold size, the current block is divided into four vertically or horizontally.” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. patent Application No. 17/042,432 now U.S. patent No. 11,233,992. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 U.S. patent No. 11,233,992.

Instant Application
U.S. patent No. 11,233,992
Claim 1: A method of decoding an image, comprising: determining an intra prediction mode of a current block; and performing intra prediction on the current block based on the intra prediction mode, wherein the intra prediction mode of the current block is determined for each of a luma block and a chroma block, respectively,
Claim 1: A method of decoding an image, comprising: determining an intra prediction mode of a current block; and performing intra prediction on the current block based on the intra prediction mode, wherein the intra prediction mode of the current block is determined for each of a luma block and a chroma block, respectively,
wherein the intra prediction mode of the luma block is derived based on an MPM (Most Probable Mode) list and an MPM index, and wherein the current block is divided into a plurality of sub-blocks based on at least one of a size or a shape of the current block, and a plurality of divided lower sub-blocks belonging to a higher coding block share the MPM list.
wherein the intra prediction mode of the luma block is derived based on an MPM list and an MPM index, and wherein the MPM list includes at least one of an intra prediction mode of a neighboring block (ModeA), ModeA+n, and ModeA-n,
when the size of the current block is smaller than a pre-determined threshold size, the current block is divided into two vertically or horizontally, and when the size of the current block is greater than or equal to the pre-determined threshold size, the current block is divided into four vertically or horizontally.
wherein the current block is divided into a plurality of sub-blocks, wherein the division is performed based on at least one of a size or a shape of the current block, when the size of the current block is smaller than a pre-determined threshold size, the current block is divided into two vertically or horizontally, and when the size of the current block is greater than or equal to the pre-determined threshold size, the current block is divided into four vertically or horizontally.



Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting rejection), set forth in this Office action.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “when the size of the current block is smaller than a pre-determined threshold size, the current block is divided into two vertically or horizontally, and when the size of the current block is greater than or equal to the pre-determined threshold size, the current block is divided into four vertically or horizontally”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481